UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-1376


TAMMY A. MARTINEZ,

                     Plaintiff - Appellant,

              v.

ANDREW SAUL, Commissioner of Social Security,

                     Defendant - Appellee.



Appeal from the United States District Court for the Western District of North Carolina, at
Charlotte. Max O. Cogburn, Jr., District Judge. (3:17-cv-00186-MOC)


Submitted: August 20, 2019                                        Decided: August 30, 2019


Before MOTZ and KEENAN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Dana W. Duncan, DUNCAN DISABILITY LAW, S.C., Nekoosa, Wisconsin, for
Appellant. R. Andrew Murray, United States Attorney, Gill Beck, Assistant United States
Attorney, David Mervis, Special Assistant United States Attorney, OFFICE OF THE
UNITED STATES ATTORNEY, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Tammy A. Martinez appeals the district court’s order upholding the Administrative

Law Judge’s (ALJ) denial of Martinez’s applications for disability insurance benefits and

supplemental security income. “In social security proceedings, a court of appeals applies

the same standard of review as does the district court. That is, a reviewing court must

uphold the determination when an ALJ has applied correct legal standards and the ALJ’s

factual findings are supported by substantial evidence.” Brown v. Comm’r Soc. Sec.

Admin., 873 F.3d 251, 267 (4th Cir. 2017) (citation and internal quotation marks omitted).

“Substantial evidence is that which a reasonable mind might accept as adequate to support

a conclusion. It consists of more than a mere scintilla of evidence but may be less than a

preponderance.” Pearson v. Colvin, 810 F.3d 204, 207 (4th Cir. 2015) (citation and

internal quotation marks omitted). “In reviewing for substantial evidence, we do not

undertake to reweigh conflicting evidence, make credibility determinations, or substitute

our judgment for that of the ALJ. Where conflicting evidence allows reasonable minds to

differ as to whether a claimant is disabled, the responsibility for that decision falls on the

ALJ.” Hancock v. Astrue, 667 F.3d 470, 472 (4th Cir. 2012) (brackets, citation, and

internal quotation marks omitted).

       We have reviewed the record and perceive no reversible error. The ALJ applied the

correct legal standards in evaluating Martinez’s claims for benefits, and the ALJ’s factual

findings are supported by substantial evidence. Accordingly, we affirm the district court’s

judgment upholding the denial of benefits. See Martinez v. Berryhill, No. 3:17-cv-00186-

MOC (W.D.N.C. Feb. 5, 2018). We dispense with oral argument because the facts and

                                              2
legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                             AFFIRMED




                                            3